DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brunot et al (US 2019/0194816).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Brunot et al teach (see figs. 1-3, paragraphs [0014]-[0021], [0031], [0033]-[0037], [0049], and Table 2) a hydrocarbon generation system comprising a co-electrolysis cell (cells “P”) and a hydrocarbon generation cell (cells “X”), each comprising an electrochemical reactor that comprised an oxygen-permeable electrolyte membrane (3, “YSZ” - yttria-stabilized zirconia), a cathode (2) and an anode (4) disposed on either side of the electrolyte membrane, wherein the cathode comprised both an electrochemical catalyst and a conductive metal (“Ni-YSZ” in Table 2).  The electrochemical catalyst included a metal oxide (zirconium oxide) and a metal variant (yttrium) having a valence different from that of the zirconium oxide.  Brunot et al teach that the operation mode seen in fig. 3 is applied when power supply is insufficient to power all of the cells (N = P + X).  Thus, Brunot et al implicitly teach that in normal operation the methanation cells X are connected to an external power source, and that only during specific times is the external power source disconnected.  Therefore, the system of Brunot et al includes a connection between the methanation (hydrocarbon generation) cell and the external power source, even if during some periods of operation the electrical connection is interrupted.  
Regarding claim 9, the yttrium metal present in the electrochemical catalyst was a rare earth metal.  
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 10 and 12 are distinguished from the prior art, especially Brunot et al, by positively reciting a second step of generating the hydrocarbon by introducing a gas comprising the carbon monoxide and the hydrogen generated in the first step into the hydrocarbon generation cell in combination with wherein each surface potential of each electrochemical catalyst in the … hydrocarbon generation cell is controlled by the external power source … in the second step.  Brunot et al teach disconnecting the hydrocarbon generation cells from the power supply during the second step.  Reytier et al (US 2016/0355932) similarly teach converting synthesis gas (H2+CO) into methane in an electrochemical cell, but per paragraph [0136], do so without polarizing (i.e. powering) the cell.  Rueger et al (EP 3415661 or US 2020/0095124) is noted as teaching two electrochemical cells being arranged in series flow, where both cells are powered.  However, Rueger et al teach that the cathodes of each cell included nickel oxide instead of nickel metal so as to prevent hydrocarbon/methane generation.  Thus, the prior art fails to teach feeding the synthesis gas product (H2+CO) from a first electrochemical cell into a second electrochemical cell which is powered for conversion of the synthesis gas to hydrocarbon/methane by including a cathode of the material as claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eastman et al (US 2008/0283411) is exemplary of prior art devices for performing co-electrolysis, i.e. the generation of synthesis gas (H2+CO) from steam and carbon dioxide.  Sato et al (JP 2014-152219) is a prior art patent from at least some of the instantly named inventors that describes conventional co-electrolysis cells for forming synthesis gas.  Hirata et al (WO 2015/022912, cited by Applicant) is of note in that it teaches two electrochemical cells arranged in series, however, the system of Hirata et al does not act to form methane.  In fact, the second electrochemical cell of Hirata et al was also fed synthesis gas, but produced hydrogen gas and carbon dioxide because of a different cathode composition.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HARRY D WILKINS III/Primary Examiner, Art Unit 1794